Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of co-pending Application No. 17/350,193.  Although the claims at issue are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each and every limitation of claims 1-15 of the co-pending Application No. 17/350,193 reads on the corresponding limitation of claims 1-17 of the current application 17/350,071. Both the current application and co-pending application disclose a touch sensitive processing apparatus applicable to a touch panel which sequentially includes a layer of third electrodes; and a touch system has an interconnection network module to connect to multiple first electrodes, the second electrodes, first ends and second ends of the third electrodes.

Comparing independent claims and their dependent claim set of the current application and claims of the co-pending Application No. 17/350,193 is given below:- 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


17/350,071
17/350,193
Claim 1:  A touch sensitive processing method applicable to a touch panel which sequentially includes a layer of third electrodes, an elastic dielectric layer and at least one layer of touch electrodes, wherein the layer of third electrodes includes multiple parallel third electrodes, the at least one layer of touch electrodes includes multiple first electrodes in parallel to a first axis and multiple second electrodes in parallel to a second axis, each of the first electrode intersects with the second electrodes, wherein the touch sensitive method comprising: 
performing self-capacitance sensing via the third electrodes in order to get a first one-dimensional array composing sensing information corresponding to each of first ends of the third electrodes, and performing self-capacitance sensing via the third electrodes in order to get a second one-dimensional array composing sensing information corresponding to each of second ends of the third electrodes; 

when the first approximating event is detected, performing following steps: 
performing mutual-capacitance sensing via the first electrodes and the second electrodes in order to get a two-dimensional array;
detecting a first touching event corresponding to the first external conductive object according to the two-dimensional array; and 
reporting the first approximating event to a host when the first touching event is not detected.
Claim 1: A touch sensitive processing method applicable to a touch panel which sequentially includes a layer of third electrodes, an elastic dielectric layer and at least one layer of touch electrodes, wherein the layer of third electrodes includes multiple parallel third electrodes, the at least one layer of touch electrodes includes multiple first electrodes in parallel to a first axis and multiple second electrodes in parallel to a second axis, each of the first electrode intersects with the second electrodes, wherein the touch sensitive method comprising: 
performing self-capacitance sensing via the third electrodes in order to get an one-dimensional array composing sensing information corresponding to each of the third electrodes; 
(detection based on base one dimensional array is regarded as second one-dimensional sensing information)





when the first approximating event is detected, performing following steps: 
performing mutual-capacitance sensing via the first electrodes and the second electrodes in order to get a two-dimensional array;
detecting a first touching event corresponding to the first external conductive object according to the two-dimensional array; and 
reporting the first approximating event to a host when the first touching event is not detected.
Claim 2:  The touch sensitive processing method as claimed in claim 1, further comprises: reporting the first touching event to the host when the first touching event is detected.
Claim 2:  2. The touch sensitive processing method as claimed in claim 1, further comprises: reporting the first touching event to the host when the first touching event is detected.


17/350,071
17/350,193
Claim 3:  The touch sensitive processing method as claimed in claim 1, wherein the third electrodes are in parallel to the first axis, the mutual-capacitance sensing step comprises emitting driving signals via some of the first electrodes nearby the first approximating event and sensing the driving signals via the second electrodes in a time-sharing manner in order to get the two-dimensional array.
Claim 3: The touch sensitive processing method as claimed in claim 1, wherein the third electrodes are in parallel to the first axis, the mutual-capacitance sensing step comprises emitting driving signals via some of the first electrodes nearby the first approximating event and sensing the driving signals via the second electrodes in a time-sharing manner in order to get the two-dimensional array.
Claim 4: The touch sensitive processing method as claimed in claim 1, further comprises: 
when a second approximating event corresponding to a second external conductive object is detected according to the first one-dimensional array and the second one-dimensional array, 
detecting a second touching event corresponding to the second external conductive object according to the two-dimensional array; 
reporting the second approximating event to the host when the second touching event is not detected; and reporting the second touching event to the host when the second touching event is detected, 
Claim 4: The touch sensitive processing method as claimed in claim 1, further comprises: 
when a second approximating event corresponding to a second external conductive object is detected according to the one-dimensional array and the base one-dimensional array, 
detecting a second touching event corresponding to the second external conductive object according to the two-dimensional array; 
reporting the second approximating event to the host when the second touching event is not detected; and reporting the second touching event to the host when the second touching event is detected, 
Claim 5: The touch sensitive processing method as claimed in claim 2, further comprises:
detecting a second touching event corresponding to a second external conductive object according to the two-dimensional array; 
determining whether the first touching event and the second touching event are corresponding to one of the third electrodes corresponding to the first approximating event; and 
reporting the second touching event to the host when it is determined that the first touching event and the second touching event are corresponding to one of the third electrodes corresponding to the first approximating event.
Claim 5: The touch sensitive processing method as claimed in claim 2, further comprises:
detecting a second touching event corresponding to a second external conductive object according to the two-dimensional array; 
determining whether the first touching event and the second touching event are corresponding to one of the third electrodes corresponding to the first approximating event; and 
reporting the second touching event to the host when it is determined that the first touching event and the second touching event are corresponding to one of the third electrodes corresponding to the first approximating event.
Claim 6:  The touch sensitive processing method as claimed in claim 2, further comprises:
calculating a pressure value corresponding to the first touching event according to elements of the two-dimensional array corresponding to the first touching event.
Claim 6: The touch sensitive processing method as claimed in claim 2, further comprises:
calculating a pressure value corresponding to the first touching event according to elements of the two-dimensional array corresponding to the first touching event.


17/350,071
17/350,193
Claim 7: The touch sensitive processing method as claimed in claim 1, wherein a total area of the third electrodes is more than 80% of an area of the touch panel.
Claim 7: The touch sensitive processing method as claimed in claim 1, wherein a total area of the third electrodes is more than 80% of an area of the touch panel.


Co-pending application does not claim the limitations of claim 8, “The touch sensitive processing method as claimed in claim 1, wherein the first approximating event includes a pair of coordinates with respect to the touch panel”. However, as the first approximating event took place at the third electrode and based on a base one-dimensional array, it is obvious to one of ordinary skill in the art that first approximating event would include a pair or co-ordinates in order to provide accurate and more information of the approximating event.
  
Claim 9 corresponds to claim 8 of the co-pending application 17/350,193; 

Claim 10 corresponds to claim 9 of the co-pending application 17/350,193; 

Claim 11 corresponds to claim 10 of the co-pending application 17/350,193; 

Claim 12 corresponds to claim 11 of the co-pending application 17/350,193; 

Claim 13 corresponds to claim 12 of the co-pending application 17/350,193; 

Claim 14 corresponds to claim 13 of the co-pending application 17/350,193; 

Claim 15 corresponds to claim 14 of the co-pending application 17/350,193; 

Claim 16 (see rejection of claim 8); and 

Claim 17 corresponds to claim 15 of the co-pending application 17/350,193.
 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692